Case 2:17-cv-01745-RFB-DJA Document 37-4 Filed 01/15/19 Page 1 of 14

EXHIBIT D

ARTICLES DISCUSSING ABUSE OF
WELLBUTRIN AND SEROQUEL

EXHIBIT D

 
Case 2:17-cv-01745-RFB-DJA Document 37-4 Filed 01/15/19 Page 2 of 14

Psychotropic medication abuse by inmates in correctional facilities

Douglas Del Paggio, Pharm.D., MPA

Director of Pharmacy Services

Alameda County Behavioral Health Care Services (BHCS)

Assistant Clinical Professor

University of California — San Francisco (UCSF) College of Pharmacy & California School of Podiatry

San Francisco, California

ABSTRACT

 

 

I noted an alarming surge in the prescribing of quetiapine (Seroquel) in our County correctional facility, Santa Rita Jail,
approximately five years ago. The number of quetiapine tablets dispensed surpassed all other antipsychotic
medications combined, in the observed three-month period. This sudden four-fold increase in prescribing to inmates
by our psychiatrists was extremely unusual and warranted further investigation.

 

 

KEYWORDS

 

Psychotropic, medications, drugs, correctional facility, inmates, prison, jail, abuse

Correctional settings have a convergence of factors that
may predispose inmates in this setting to the abuse of
available medications. As state hospitals have all but
disappeared, a greater proportion of the chronically
mentally ill now reside in our correctional facilities. This is
often due to such laws as “Three strikes,” currently
enacted in 24 states, and decreased funding for mental
health services nationwide. As many as 20% of the 2.1
million Americans in county jails and state prisons are
seriously mentally ill, far outnumbering the 80,000 who
are in mental hospitals. A study by the Human Rights
Watch concludes that these facilities “have become the
nation’s default mental health system” with the level of
patient acuity growing more severe over the past few
years.”

Although the number of inmates with psychiatric
disabilities has been growing for the past decade, the
available mental health services in these facilities have
been slow to meet that need. Services are stretched and
psychiatrists are overwhelmed by the sheer number of
inmates requiring assessments and services. Often, an
accurate psychiatric diagnosis may be complicated by
personality disorders and malingered psychotic
symptoms, which are left mainly unresolved.

In addition to both personality disorders and malingering,
the high prevalence of substance abuse within this
population complicates diagnosis. A recent study
documented a lifetime prevalence of substance abuse
disorders in 74% and alcchol use disorder in 72% of the
mentally ill offenders.* Furthermore, 51% had a
documented personality disorder. Ultimately, only 25% of
the subjects had neither a substance abuse disorder nor
personality disorder.

Although misuse of anticholinergic agents (e.g.
benztropine, trihexyphenidyl) by the seriously mentally ill
has been long documented, until recently, the literature
has been sparse regarding the abuse of other
psychotropic medications in correctional settings.’
Luckily, some published case reports have begun to
appear. Reccoppa et al. provided case reports of
gabapentin (Neurontin) pulverized and_ intranasally
snorted by inmates with a prior history of cocaine
dependence in the Florida State Department of
Corrections.* These inmates described obtaining an
altered mental state or high from snorting the gabapentin
powder. This discovery eventually led to the removal of
gabapentin from the formulary at these facilities.

Pierre et al. described widespread “abuse” of quetiapine
(Seroquel) among inmates in the Los Angeles County
Jail In addition to oral administration, it was snorted in
its pulverized powder form, and used intravenously for its
potent sedative and anxiolytic properties. The authors
concluded “while antipsychotic medications are not
typically recognized as drugs with abuse potential, the
use of intranasal quetiapine suggests otherwise, and
underscores the importance of recognizing malingered
psychosis in clinical settings.”

In correctional facilities across the U.S., inmates refer to
quetiapine as “quell”, “Susie QO” or “baby heroin”.*?
Hanley et al. describes the unforeseen use of
antipsychotics as drugs of abuse by the correctional
population through case reports. Furthermore, the
literature documents inmates engaging in drug seeking
and illegal behaviors to obtain quetiapine, even vowing
threats of suicide when presented with its
discontinuation.® These factors led one set of authors to

Mental Health Clinician, February 2012, Vol. 1, Issue 8B —_ 7 187

 

 
Case 2:17-cv-01745-RFB-DJA Document 37-4 Filed 01/15/19 Page 3 of 14

recommend that clinicians be extremely cautious when
prescribing quetiapine for non-serious mental disorders
(e.g. sleep and anxiety), and in all individuals with a
history of substance abuse.®

In conversations with medical peers across the US, it was
noted that psychotropic medication abuse has a
widespread impact on inmate safety as well as larger
economic repercussions. In addition to quetiapine,
medications repeatedly named as carrying abuse
potential include olanzapine (Zyprexa), gabapentin,
trihexyphenidyl (Artane), buspirone (Buspar), bupropion
SR (Wellbutrin SR), and the tricyclic antidepressants
(amitriptyline, nortriptyline, desipramine etc.). These
drugs are abused for their sedative properties, mind
altering effects or for the potential to get a high.
Reportedly, only the sustained release (SR) form of
bupropion was crushed and snorted, most often as an
adjuvant to gabapentin abuse. In addition to their
sedative properties, tricyclic antidepressants (TCAs) are
lethal when hoarded and taken as an overdose. In our
facility we had one such case of suspected suicide, which
alerted us to the need for a harm reduction model.

Since that initial observation, the widespread abuse of
psychotropic medications has been reported throughout
city, county, state and federal correctional facilities. It
also became evident that a multitude of factors keep
most facilities from restricting these abused medications:
inmate grievances, ignorance on the practitioner’s part,
and until recently, the lack of any published information.
One milestone in this area was the February 2008 memo
from the California Department of Corrections and
Rehabilitation, which changed quetiapine to non-
formulary status due to abuse and misuse. Furthermore,
criteria for its prescribing were established, effectively
curtailing its prescribing.

in our Santa Rita facility, we also set about reversing this
trend. A criminal justice-specific Therapeutics &
Medication Use Committee was established, and
began meeting every six weeks. A frank discussion with
our MDs revealed that they were well aware of the
burgeoning abuse problem: each had stories revealing
inmate malingering and sociopathy. In addition, they
described the targeting of chronically mentally ill inmates
by other inmates based upon their prescribed
psychotropic medication regimens. These inmates would
be preyed upon, and their medications taken from them,
resulting in wide-spread abuse and medication non-
compliance.

Psychotropic medication abuse was presented, case
studies reviewed and specific issues addressed at these
meetings. In a two-part process, five drugs or drug classes
of medications were removed from the jail formulary:

Mental Health Clinician, February 2042, vol,

quetiapine, gabapentin, bupropion SR, trihexyphenidyl
and the TCAs. Furthermore, a clinical pharmacist was
hired to both support and review medication prescribing
using newly established psychotropic medication
guidelines specifically in the county jail. As a result,
medication abuse case reports, usage and costs dropped
significantly within a 3-month period. Monthly
monitoring, education and interventions have kept
prescribing of these medications to inmates by our
psychiatrists extremely low.

Interviews with correctional facilities nationally revealed
psychoactive medications commonly bartered and
abused in the jail setting. Through education and
formulary changes, a harm reduction model was
successfully implemented at Santa Rita Jail. Educational
efforts using a clinical pharmacist and correctional
psychotropic medication quidelines (e.g. restricted
formulary status, detailed diagnostic criteria), directed at
medical staff, can reduce the abuse potential of
psychoactive medications in the correctional setting.

REFERENCES

3. If-equipped: US prisons and offenders with mental illness. Human Rights
Watch, October 2003.

2.  Putkonen A, Kotilainen |, Joyal CC, Tuhonen J, Comorbid Personality
Disorders and Substance Use Disorders of Mentally lif Homicide
Offenders: A Structured Clinical Study on Dual and Triple Diagnoses.
Schizophrenia Bulletin. 2004;30{2):59- 72. DOI:
10,1093/oxfordiournals.schbul,ago7068,

3. Bubrich N, Weller A, Kevans P. Misuse of anticholinergic drugs by people
with serious mental illness. Psychiatr Serv, 2000;51(7):928-g. PubMed
PMID; 19876961.

4. Reccoppa L, Malcolm R, Ware M. Gabapentin abuse in inmates with prior
history of cocaine dependence. Am ! Addict. 2004;13(3):321-3. DOI:
10,3080/105504,90490460300. PubMed PMID: 25370964.

5.  Plerre JM, Shnayder I, Wirshing DA, Wirshing WC. Intranasal quetiapine
abuse. Am J Psychiatry. 2004;162(9):1718, DO}:

10.2176 /appi.ajp.163.9.1728. PubMed PMID: 15337673.

6. Waters BM, Joshi KG. Intravenous quetiapine-cocaine use ("Q-ball"). Am J
Psychiatry. 2007;164(2):173-4. DOE 10,21 76/appi.ajp.464.1.173-8. PubMed
PMID: 17202567.

7. Pinta ER, Taylor RE. Quetiapine addiction?. Am J Psychiatry.
2007;164(1):174-5. DOE 20,12 76/appl.ajp.164.1.374. PubMed PMID:
27202569,

8. Hanley MJ, Kenna GA. Quetiapine: treatment for substance abuse and
drug of abuse. Am J Health Syst Pharm, 2008;65(7):611-8. DOK:
16.214,6/ajhpozo212. PubMed PMID: 18359967,

g. Pinta ER, Taylor RE. Quetiapine addiction?, Am J Psychiatry.
2007;164(1)-174-5. DOI: 36.21 76/appi.ajp.164.1.174. PubMed PMID:
17202569,

 

 

 

How to cite this editor-reviewed article

Paggio DD. Psychotropic Medication Abuse by Inmates in Correctional
Facilities. Ment Health Clin [internet]. 2012;1{8}:187-8, Available from:
http://cdx.doLorg/10.9740/mhc.n9563 1

 

1, bssue & 188

 

 
   

 

 

This ongoing column is dedicated to the challenging clinical interface between psychiatry and
primary care—two fields that are inexorably linked.

 

ABSTRACT

Quetiapine, an atypical
antipsychotic, has been the subject of
a series of case reports that suggest a
potential for misuse/abuse. The
available cases indicate a male
predominance, oral, intranasal, or
intravenous routes of administration,

misuse/abuse in jail or inpatient
psychiatric settings; and subjects with
extensive histories of polysubstance
abuse. While possible pharmacological
explanations have been proffered,
compared to the other atypical
antipsychotics, there is no clear
explanation for an alleged higher risk

[VOLUME 7, NUMBER 1, JANUARY] Psychiatry 2010

of misuse/abuse with quetiapine.
Likewise, there are no available animal
or hurnan empirical studies to evaluate
risk, At this juncture, clinicians in
psychiatric and primary care settings
can only remain alert to a potential
risk, particularly in patients who meet
the current demographic profile.

KEY WORDS

Quetiapine, abuse, misuse

INTRODUCTION

In this edition of The Interface, we
examine the potential risk for
misuse/abuse that has been inferred
with the atypical antipsychotic
quetiapine (Seroquel,” Wilmington,
Delaware). Quetiapine entered the
market in 1997, and in 2008 gencrated
sales of 4.5 billion dollars.' The drug
has had a complicated pharmaceutical
history, including concerns about the
manufacturer allegedly not: disclosing
metabolic side effects and the United
States Food and Drug Administration's
(FBA) confrontation about off-label
marketing? Over the past several
years, quetiapine has also been
associated with case reports of patient
misuse and abuse. In this edition of
The Interface, we review the available
evidence for misuse/abuse, examinc
potential pharmacological
explanations, and discuss caveats.

QUETIAPINE: A BRIEF
PHARMACOLOGICAL DESCRIPTION
Quetiapine is a dibenzodiazepine

atypical antipsychotic drug that is
structurally similar to clozapine? In
terms of its receptor effects,
quetiapine is a potent serotonin 5-
IfTZa-receptor antagonist and a
moderate dopaminecD2-receptor
antagonist. The drug also antagonizes
serotonin 5-HT 1a, dopamine D,,
histamine H,, and adrenergic alphaj,.
receptors, but has no meaningful
activity at cholinergic, muscarinic, or
benzodiazepine receptors." The mean
half-Hfe of quetiapine is approximately

 

 
 

six hours? At this juncture, quetiapine
has been approved by the FDA for the
treatment. of schizophrenia and manic.
and depressive episodes as well as
maintenance therapy in bipolar
disorder.

A DRUG OF MISUSE/ABUSE?

Tn assessing the evidence for
quetiapine as a drug of misuse/abuse,
we will present. available case reports,
published clinician impressions, the
findings of cursory literature searches,
and the emerging streel character of
quetiapine.

Available case reports. While
presently designated as a non-
controlled substance, there have been
a series of case reports indicting
quetiapine as a potential substance of
misuse/abuse. These case reports are
summarized in Table 1.7" Note that
the majority has involved younger male
subjects and that the entire cohort. is
riddled with past substance abuse,
particularly the abuse of
benzodiazepines. The routes of
misuse/abuse have included oral,
intranasal, and intravenous entrics,
with the latter two methods mediated
by crushing Lablets. While nol neted in
the table, the majority of reported
subjects were either incarcerated or
psychiatric inpatients.

Published clinician impressions.
In addition to the preceding case
reports, there are a number of relevant
professional commentaries in the
published literature. For example,
Tlussain et al’ state that, “...the
[therapeutic] use of quetiapine
[evolving] 1o its abuse either
intranasally or intravenously is more
prevalent than is currently assumed.”
Murphy et al opine that, “...if the
current misuse of the compound
contimues...then the abuse ‘signal’ will
predictably become more evident...”
Pinta and Taylor? comment that, “We
have not seen similar drug-seeking
behavior with other second-generation
antipsychotics...,” with an emphasis

 

TABLE 1. Summary of case reports of quetiapine abuse

Paparrigopoulas?

48-year-old man
(Greece, 2008) ¥

49-year-old man
23-year-old man
39-year-old man

Reeves*
(US, 2007}

 

28-year-old
woman

Morin®
(US, 2007)

34-year-old
woman

Hussain?
(Canada, 2005)

600 ma,

1000mg /day orally

800mg/day orally
2400mgAday, orally
800ma/day, orally

Unknown amount,
intranasally

intravenously

ER RELEVANT DETAILS

Alcohol/henzodiazepine
dependence

Alcahol/benzodiazepine abuse
Benzodiazepine dependence
Exaggerated bipolar symptoms

Polysubstance abuse

Polysubstance abuse, borderline
personality disorder

 

 

thal one of the authors has worked in
the penal system for 35 years. Pierre et
al" express their concern about the
‘widespread abuse” of quetiapine in
the Los Angeles County Jail and
disclose that, “...quetiapine is
associated with a better subjective
response than its conventional
antipsychotic counterparts.”" Keltner
and Vance” state that, “...resourceful
personalities have exploited the effects
of quetiapine for its mind-altering
effects,” referring to the drug’s abuse
in prison populations. Finally, Hantey
and Kenna” emphasize that,
“Clinicians must be cognizant of the
potential for quetiapine...as a drug of
abuse.”

Cursory literature search.
Through a cursory search on the
PsycINFO database, we entered the
term éilicit use with each atypical

Psychiatry 2010 (VOLUME 7, NUMBER J, JANUARY]

antipsychotic; only quetiapine yielded
results in this literature. Likewise, we
entered the term abuse with each
atypical antipsychotic and, again, only
quetiapine yielded findings.

Street names and street value.
One final bit of substantiation of the
veracity of quetiapine misuse/abuse
relates to the various street monikers
that have emerged as well as the
assigned monetary street value,
According to the published literature,
street names for quetiapine include
“quell '6? “Susie-Q,™" “baby
heroin," and “@)-ball.™"" The last
designation refers to the combination
of quetiapine with another substance,
such as heroin or cocaine. While not an
official indictment. of quetiapine, the
development. of street terms for any
drug suggests some potential illicit
value in this setting.

 

 

 
[ a

As for its explicit street value,
Tarasoff and Osti* explored the cost of
illicit quetiapine by soliciting the price
of the drug from 61 buyers and sellers
in Las Vegas, Nevada. A single-dose
price for quetiapine 25mg was
between $3 and $8. On a side note,
olanzapine was the only other atypical
antipsychotie that emerged in this
study as a drug with street. value.

POSTULATED MECHANISMS
EXPLAINING MISUSE/ABUSE

The dopamine reward system.
According to Tcheremissine,” the
contemporary theory of addiction
posits that all addictive drugs share a
common neurotransmitter explanation,
which purportedly entails the
dopamine system in the mesolimbic
tract (Le., the “mesolimbic reward.
system”). However, Tcheremissine
adroitly points out that while the
cormmumnal-pathway theory is
appealing, this view is too
“compartmentalized.” Given this
theory, how does quetiapine position
with regard to dopamine influences
when compared with the other
atypical antipsychotics?

According to a summary of receptor
potencies printed in the Canadian.
Medical Association Journal” and
Horacek et al,"* the potency of
quetiapine at the D2 receptor site is
relatively lower than most, if not all, of
the remaining atypical antipsychotics.
However, the overall effect is a
decrease in dopamine. These data do
not entirely exclude a dopamime-
related explanation, but one would
wonder why the other atypical
antipsychotics are not at least. equally
subject. to misuse/abuse.

The sedation/anxiolytic theory.
Some authors suggest. that the abuse
potential of quetiapine may be
mediated through its
sedative/anxiolytic properties and
therefore related to H1 and al-
adrenergic receptor antagonism.”
However, existing data cast doubt on

this hypothesis, as well. For example,
quetiapine is less seciating than
olanzapine” and comparable fo
clozapine.” Neither of these latter two
atypical antipsychotics seen te be
under scrutiny for misuse/abuse. In
support of these reservations, Twaites
et al exarnined 1,728 patients on
quetiapine; drowsiness and sedation
were reported by only three percent of
the entire cohort. Likewise, in a
retrospective analysis of the quetiapine
safety database (77 studies, 7894
patients}, only 26 percent of
participants reported somnolence at
least once during quetiapine therapy.”

Finally, while abuse has been
frequently associated with those who
abuse or are dependent on
benzodiazepines, quetiapine has no
meaningful activity at benzodiazepine
receptors.

A cautionary note. The seeming
paucity of evidence for either of the
preceding postulated theories does not
exclude some unique intrinsic
property of the compound that offers
an appealing internal experience for
users. Nor does this impression
exclude the potential for quetiapine to
be subject to abuse because of some
unknown pharmacciogical effect (e.g.,
an anticholinergic cffect} and/or
unexpected additive effect with
common substances of abuse. These
possibilities warrant. further research.

Caveats. To date, reports of
quetiapine misuse/abuse have largely
emerged from prison and inpatient
psychiatric settings—unique settings
that potentially limit the generalization
of findings to more normative
populations. In addition, most have
occurred in individuals with extensive
histories of substance abuse,
particularly benzodiazepines,
suggesting a likely risk factor for
prescription, Indeed, in some cases,
quetiapine appears to have been used
in combination with an illicit drug to
heighten a subjective effect—again,
denoting a specific at-risk population.

 

Finally, as Tcherermissine® rationally
points oul, there are no corroborating
animal or human studies to either
scientifically confirm or refute the risk
of quetiapine misuse/abuse.

To complicate matters, quetiapine is
being actively explored as a treatrnent
for substance abuse. For example,
quetiapine has been studied in cocaine
dependence,” alcohol abuse,"
polysubstance abuse,’ cannabis use,”
and opioid addiction,” and several
studies have denoted its usefulness in
dual-diagnosed patients. Curiously, the
drug accused of misuse/abuse may be
a treatment for those who misuse and
abuse various substances.

CONCLUSIONS

Quetiapine has been described in a
number of case reports as a drug of
potential misuse/abuse. At the present
time, all cases have emerged from
institutional settings, either prisons or
inpatient psychiatric facilities.
However, quetiapine has a number of
street names and an assigned street
value, which suggests that
misuse/abuse may extend beyond the
settings described in available case
reports. The pharmacological theories
to explain risk remaim unsubstantiated,
and there are no available animal or
human empirical studies to clarify the
poteritial risk. At this juncture,
clinicians in psychiatric and primary
care settings can only be alert to the
potential for quetiapme to be
misused/abused, particularly in
patients with histories of
polysubstance and/or benzociazepine
abuse anc in those patients who
unfoundedly pressure the clinician for
the drug.

REFERENCES
1. FDA wants more information on
Seroquel XR in GAD from

AstraZeneca, Available al:
http:/Avww.pharmatimes.con/World
News/article.aspx?id=153988&src=Wo
ridNewsRSS. Accessed on 3/31/09,

[VOLUME 7, NUMBER 1, JANUARY] Psychiatry 2010 @

 

 
10.

il.

12.

13.

14.

15,

 

Toscano A. Letter. Available at:
hittp:/Awww fda, gow/cder/warn/2008/8
eroquel Li.pdf. Accessed on
B/31/09.

Gold Standard, Inc. Seroquel.
Clinical Pharmacology [database
online}. Available at:
hitp://Awww,clinicalpharmacology.com
. Accessed on 3/30/09,
Paparrigopoulos T, Karaiskos D,
Liappas J, Quetiapine: another drug
with potential for misuse? A case
report. J Clin Psychiatry,

2008;69: 162-163.

Murphy D, Bailey K, Stone M,
Wirshing WC. Addictive potential of
quetiapine, Am J Psychiatry.
2008;165:918.

Reeves RR, Brister JC. Additional
evidence of the abuse potential of
quetiapine. 5 Med J.
2007;100:834-836.

Pinta ER, Taylor RE. Quetiapine
addiction? Am. J Psychiatry.
2007;164:174-175.

Morin AK. Possible intranasal
quetiapine misuse. Am J Health.
Syst Pharm. 2007;64:723-725.
Waters BM, Joshi KG. Intravenous
quetiapine-cocaine use (“Q-ball”}.
Am J Psychiatry.

2007; 164:173-174.

jfussain MZ, Waheed W, Ilussain S.
Intravenous quetiapine abuse. An. J
Psychiatry. 2005;162:1 755-1756.
Pierre JM, Shnayder I, Wirshing DA,
Wirshing WC, Intranasal quetiapine
abuse. Am Jf Psychiatry,
2064:161:1718.

Keltner NL, Vance DE. Incarcerated
eare and quetiapine abuse. Perspect
Psychiatr Care, 2008;44:202-208.
Haniey MJ, Kenna GA. Quetiapine:
treatment for substance abuse and
drug of abuse. Am J Health Syst
Phorm, 200B;65:61 £618.

Gugger JJ, Cassagnol M. Low-dose
quetiapine is not a benign sedative-
hypnotic agent. Am J Addict.

2008; 17:454—455.

Tarasoff G, Osti K. Black-market
value of antipsychotics,

36.

17.

18.

19.

20.

al.

22.

23.

24.

2b.

antidepressants, and hypnotics in
Las Vegas, Nevada. Ar f
Psychiatry. 2007;164:350.
Teheremissine OV, Is quetiapine 4
drug of abuse? Reexamining the
issue of addiction. Expert Opin
Drug Saf. 2008;7:739-748,

Gardner DM, Baldessarini RJ,
Waraich P. Modern antipsychotic
drugs: a critical review. CMAS.
2005;172:1703-1711.

Horacek J, Bubenikova-Valesova V,
Kopecek M, et al. Mechanism of
action of atypical antipsychotic drugs
and the neurabiclogy of
schizophrenia. CNS Drugs.
2006:20:389-409.

Miller DD. Atypical antipsychotics:
sleep, sedation, and efficacy. Prim
Care Companion, 2004;6:3-78.
Tandon R, Targum SD, Nasrallah HA,
Ross R. Strategies for maximizing
clinical effectiveness in the
treatment. of schizophrenia, J
Psychiatr Pract. 2006;12:348-363.
Twaites BR, Wilton LV, Shakir SA.
The safety of quetiapine: resuits of a
post-marketing surveillance study on
1728 patients in England. J
Psychopharmacol,

20072 1:392-399.

Goldstein J, Zhong K. Tolerance to
somnolence with quetiapine
(“Seroquel”): preclinical mechanisms
and clinical evicence. Presented at.
the XXIV Collegium Internationale
Neuro-Psychopharmacclogicum;
June 2004; Paris, France.

Kennedy A, Wood AK, Saxon AJ, et
al. Quetiapine for the treatment of
cocaine dependence: an open-label
trial. J Clin. Psychopharmacol.
2008:28:221-22.4,

Monnelly FP, Ciraulo DA, Knapp C,
LoGastro J, Sepulveda 1. Quetiapine
for treatment of alcohol dependence.
J Glin. Psychopharmacol,
2004;24.532-6386.

Martinotti G, Andreoli S, Di Nicola
M, et al. Quetiapine decreases
alcohol consumption, craving, and
psychiatric symptoms in dually

Psychiatry 2010 (VOLUME 7, NUMBER 1, JANUARY}

 

diagnosed alcoholics. Haene
Psychopharmacol.
2008;23.41 7424.

26. Sattar SP, Schultz SK, Arndt §, et al.
Long-term adjunctive quetiapine
may reduce substance use—a
preliminary retrospective study. SP
Med, 2007;60:489-441.

27. Sallar SP, Bhatia SC, Petty F
Potential benefits of quetiapine in
the treatment of substance
dependence disorders. J Psychiatry
Newroset. 2004;29:452-457,

28. Potvin S, Stip E, Roy J-Y. The effect
of quetiapine on cannabis use in 8
psychosis patients with drug
dependency. Can J Psychiatry.
2004;49:711.

29.  Pinkofsky HB, Hahn AM, Campbell
FA, et al. Reduction of opicid-
withdrawal symptoms with
quetiapine. J Clin Psychiatry,
2005;66:1285-—-1288.

FUNDING: There was no funding for the
development and weiting of this article.

FINANCIAL DISCLOSURES: The authors have no
conflicts of interest relevant to the content of
this article.

AUTHOR AFFILIATIONS: Dr. A. Sansone is &
professor in the Departments of Psychiatry and
Internal Medicine at Wright State University
School of Medicine in Dayton, Ohio, and
Director of Psychiatry Education at Kettering
Medical Center in Kettering, Ohio; Dr. L.
Sansone is a family medicine physician
(government service) and Medical Director of
the Primary Care Clinic at Wright-Patterson Air
Force Base. The views and opinions expressed
in this column are those of the authors and do
not reflect the official policy or the position of
the United States Air Force, Department of
Defense, or US government.

ADDRESS CORRESPONDENCE TO:

Randy A. Sansone, MD, Sycamore Primary
Care Center, 2115 Leiter Road, Miamisburg,
OH 45342; Phone: (937) 384-6850; Fax: (937)
384-6938; E-mail:
Randy.sansone@khnetwork.org. @

 

 
Case 2:17-cv-01745-RFB-DJA Document 37-4 Filed 01/15/19 Page 8 of 14

 

FIVE THINGS FO KNOW ABOUT ...

Bupropion abuse and overdose

Nathan Stall MD, Jesse Godwin MD, David Juurlink MD PhD

 

Bupropion is a commonly used anti-
depressant and smoking cessation aid

Bupropion is used widely as a smoking
cessation aid and antidepressant and is
available in immediate- and extended-
release preparatk i biocks neuronal
reuptake of dopam
rine and antagoni
neuronal nicotinic
peutic doses, bupropion is generally
well-tolerated; hoWéver, common ad-
verse effects include dry mouth, nau-
sca, agitation and insomnia.'

 
     
  
  
     
  
 

eptors.’ At thera-

 

CMAJ invites submissions to “Five things
to know about ...” Submit manuscripts
online at http://me.manuscriptcentral
convemaj

 

 

 

© 2014 Canadian Medical Association or its licensors

Bupropion abuse is a growing public health problem

stimulant effects,' However, clinical exp
reports describe bupropion abuse,’ inc]
tion of crushed tablets and, more,
abusers report receiving a “high” sinil

 

 
   
   
   
   
  

Although bupropion shares some structu
amphetamine, early research suggested t

and pharmacologic properties with
drug did not produce any psycho-
e and an increasing number of case
if recreational ingestion, nasal insuffla-
ily, intravenous injection.’ Bupropion
oeaine abuse, but of lesser intensity."

 

 

 

Seizures are a hallmark of toxicity

Bupropion lowers the seizure threshold,
even at therapeutic doses of 150-
450 meg/d.' Acute overdose typically
produces seizures within a few hours
after ingestion, although seizure onset
may be delayed up to 24 hours in
patients who ingest extended-release
preparations.® Thésthedian dose associ-
ated with seiz about 4.4 g.* Other
reported si xicity include
lethargy, {y iting and agita-
tion.’ As jac toxicity in-
cludes sinus tac dia, and massive
overdose can cause widening of the
ORS complex, ventricular dysrhyth-
mias and cardiovascular collapse.*
Death can occur, Although reported
daia are limited, they suggest that less
than 0.5% of reported cases of bupro-
pion overdose result m death.’

  
   
 
  
  
  

 

See references, Appendix 1,
www.cmaj.ca /lookup/suppl/doi: 10.1503/
cmaj.131534/-/DC1

Competing interests: Nathan Stall is a freelance
news writer for and serves on the editorial advi-
sory board of CMAJ.

This article has been peer reviewed.

CMAJ, September 16, 2014, 186{13}

 

Affiliations: Department of Medicine (Stall),
Divisions of Emergency Medicine and of Phar-
macology and Toxicology (Godwin), University
of Toronto; institute for Clinical Evaluative Sci-
ences (Juurlink), Toronto, Ont.

Correspondence to: Nathan Stall, nathan.stall
@mail utoronto.ca

CMAJ 2014, DO:10, 1503/emaj. 131534

1015

 
Case 2:17-cv-01745-RFB-DJA Document 37-4 Filed 01/15/19 Page 9 of 14

AlbuquerqueJournal

 

Newsletters f & in 40°

 

 

Getting high in prison

BY THOMAS J. COLE / JOURNAL INVESTIGATIVE REPORTER
Published: Saturday, September Sth, 2015 at 11:26pm
Updated: Sunday, September 61h, 2015 at 12;02am

 

 

Craig Cole, acting unit manager of the Mental Health Treatment Center at ihe Central New Mexica
Correctional Facility in Los Lunas. makes his way through one of the center's cell pods. The treatment
center hetises about 100 of the state’s most setiously mentally ilf pdson inmates. (Greg
Sorber/Albuquerque Journal}

SANTA FE, N.M. — Erica says she was prescribed the drug Wellbutrin for depression while in county jail
and later in state prison. But, she says, she didn't always swallow the drug as she was supposed to; she
would sneak it back ta her cell and snort it for a high.

“They call it prison coke,” says Erica, 28, who served a sentence for drug trafficking and other charges
and later landed back in prisen for a parole violation,

No compatible source was found for this
media,

 

Wellbutrin, an antidepressant, is a psychotropic medication and as the number of mentally ill has
increased in state prisons, so has the number and percentage of inmates who are prescribed

 

 
Case 2:17-cv-01745-RFB-DJA Document 37-4 Filed 01/15/19 Page 10 of 14

psychotropic drugs for depression, schizophrenia, bipolar disorder and other conditions,

But many of those medications may be abused for their “high,” sleep-causing effects or aid in sexual
function, Some can be snorted or injected. The psychotropic medication Seroquel, for example, is known
as “baby hercin.”

About 33 percent of all inmates in New Mexico prisons — including both men and women — were on
psychotropic medications as of April 30, up from 25 percent in 2012 — roughly double what one expert
says he would have expected, By comparison, the prescription rate was 10 percent for federal inmates in
2014,

The rate is much higher among female inmates in the state prison system, soaring to about 70 percent at
New Mexico's only women's prison, in Grants, as of April 30, according to statistics from the Department
of Corrections. For men in the prison system, the rate was much lower, about 30 percent.

Jeffrey Metzner, a University of Colorado psychiatrist who works and conducts research in the field of
correctional mental illness, said he would expect to see psychotropic medications prescribed for about 15
percent of male inmates and 30 percent of female inmates.

In response to questions from the Journal, the behavioral health unit of the Corrections Department
issued a statement saying New Mexico's rate of psychotropic drug prescriptions for inmates is high,
particularly for women. The department is taking steps to address the issue, including “establishing a
treatment philosophy that leads to lowering the numbers of inmates on psychiatric medications without
compromising needed care," the statement said.

Jail high

 

Psychotropic drugs on rise

Number and percentage of state
inmates on psychotropic drugs, by year
2012 1,674 25%

2013 1,817 28%

2014 1,950 30%

2015 2,166 33%

Source: New Mexico Corrections
Department

 

 

Psychotropic medications are defined as those drugs capable of affecting the mind, emotions and
behavior. Research has shown that inmates will feign illness to obtain some psychotropic medications or
buy the drugs or extort them from inmates with prescriptions.

Inmates at the San Juan County Adult Detention Center allegedly drank jailhouse liquor and snorted
Wellbutrin before getting into a brawl with guards last December.

Erica, who says she has gotten sober since release from prison, says she snorted Wellbutrin behind bars
because it helped with her meth addiction.

“That's how some people get by,” she says. “A lot of people in prison are drug addicts. They will do
anything for a high.”

 

 

 
Case 2:17-cv-01745-RFB-DJA Document 37-4 Filed 01/15/19 Page 11 of 14

Other former inmates at the women's prison also described abuse of psychotropic medications, including
Wellbutrin and Seroquel. Researchers have found that prescribed drugs, because they are legal and
present in prisons, are easier for inmates to. obtain than illegal drugs.

| SKIP

 

No compatible source was found for this
; media,

 

“If the women didn't have that type of drugs, there would be a lot more ... smuggling of drugs into prison,”
says former Grants inmate Denise Davis Lucero.

High rates

There is good reason that jails and prisons have been described as America's new asylums for the
mentally il.

New Mexico’s only state-owned and -operated psychiatric hospital, in Las Vegas, has 157 behavioral
health beds for adults. By comparison, 2,036 inmates in state prisons have received clinical services for
chronic mental illness this year, according to the Corrections Department. The state also has a 104-bed
unit in Los Lunas for the most seriously mentally ill inmates, including the homicidal.

The number of inmates receiving clinical services for chronic mental illness has grown 29 percent in three
years, and there has been a parallel growth in the number of inmates receiving psychotropic medications.
A total of 2,166 inmates have received the drugs this year, up 29 percent from 2012.

There were a total of 6,597 female and male state inmates as of April 30, and nearly 71 percent of the
women and 28 percent of the men were receiving psychotropic drugs, according to the Corrections
Department.

 

"Seventy-one percent sounds very high to me," Metzner said of New Mexico's psychotropic drug
prescription rate for women inmates. He said one possible explanation is that mental health care services
in prisons are understaffed and psychiatrists could be overprescribing because there is limited time to

 

 
Case 2:17-cv-01745-RFB-DJA Document 37-4 Filed 01/15/19 Page 12 of 14

assess inmates and provide alternative therapy.

A statement by the behavioral health unit of the Corrections Department said, “The overall mental health
staffing pattern is good. However, at a few locations, an increased number of mental health staff may be
beneficial. Also, if is noted that in rural locations, difficulties are faced with recruiting licensed mental
health practitioners.”

The unit also said in a statement, “Not all patients require psychiatric medications, and counseling is
often effective in addressing the mental heaith/emotional challenges that inmates experience.”

The statement said the Corrections Department has begun meeting with its medical contractor to address
the challenge of the high rate of inmates on psychotropic medications. The percentage of inmates
entering prison on psychotropic drugs and the number of inmates who have completed psychiatric
regimens and no longer require psychiatric services will be evaluated, the statement said.

Also, the statement said, the department's next contract for medical services for inmates will require the
contractor to provide cutting-edge approaches to address the prescription rate of psychotropic drugs.

| SkIP

 
 

Prisons outside New Mexico have been accused of overprescribing psychotropic medications as a way to
keep inmates sedate, but Jerry Roark, director of adult prisons for the Corrections Department, said he
doesn't believe that is the case here. “We do not want to use drugs as a security tool,” Roark said.

 

About 70 percent of the inmates at the state's only prisun for
women ave on prescribed psychotropic medications, and
former ingnates at the Grants facility report prisoner abuse of
some of those drugs. Prison innate Belty Jo Lopez plays
catch with son John Anthany Lopez during @ visit in 2001,
{Roberto E. Rosales/Albuquerque Journal)

Differing rates

Prescription rates for psychotropic medications differ sharply not only among male and female inmates
but also among prisons.

 

 
Case 2:17-cv-01745-RFB-DJA Document 37-4 Filed 01/15/19 Page 13 of 14

For example, about 18 percent of inmates at the privately run Lea County Correctional Facility in Hobbs
were on psychotropic drugs as of April 30, compared to nearly 49 percent at the publicly run Penitentiary
of New Mexico in Santa Fe and more than 43 percent at the publicly run Western New Mexico

Correctional Facility in Grants.

The psychotropic drug prescription rate for male inmates was 31 percent in all publicly run facilities,
compared to 23 percent for men in privately run prisons. (The women's prison is privately run.)

The penitentiary is the state’s only super-max prison, and there is a greater level of menial illness among
inmates with the highest security risks, said a statement from the behavioral health unit of the Corrections
Department. Also, the department tries not to send the most seriously mentally ill inmates to private

prisons, the statement said.

 

 

“Overall, the psychiatric prescription variance (among prisons) is a product of the inmate constituency,
the fevel of mental illness and the prescribing practices of individua! psychiatrists,” the statement said.

 

 

Correction Officer Aldon Wade, left, and Sut.
Bobby Varela, tight, escort a prisoner out of
ane of the cell pods in the new maxieura
security unit at the South Unit at the
Penitentiary of New Mexico near Santa Fe.
The remodeled unit will house level 5 inmates
who are classified as violent and disruptive.
This prisoner was used to shaw the security
procedures, (Eddie Moore/Albuquerque
Journal)

Drug abuse
Case 2:17-cv-01745-RFB-DJA Document 37-4 Filed 01/15/19 Page 14 of 14

Under a Corrections Depariment policy, inmates are barred from having self-carry prescriptions of
psychotropic medications, and the drugs must be delivered to inmates in a form that impedes Wicit
hoarding.

At the women’s prison, according to former inmates, psychotropic drugs are dispensed in crushed form
and inmates are provided cups of water. However, despite being watched by nursing staff, some
prisoners spit the drugs and water back into the cups and take the cups and the substances to their cells,
former inmates say. Prisoners fet the substances dry, allowing the drugs to then be snorted or injected.

“They were just doing anything they could to get high," says Lucero, the former inmate at Grants.

Buproprion, the generic name for Wellbutrin, has been widely identified in research as a psychotropic
medication that is abused by inmates, Outside prison walls, it has been called the “poor man’s coke.”

Prescription rates for buproprion vary widely across the state’s prison system. About 12 percent of
inmates at both the women's prison and at the Penitentiary of New Mexico's were prescribed buproprion
as of April 30. The rate was less than 2 percent at the Lea County Correctional Facility.

ADAG TISEIAEEY | SKIP

Another psychotropic medication widely identified as subject to Inmate abuse is quetiapine, which is sold
under the brand name Seroquel. It’s an antipsychotic used to treat schizophrenia, bipolar disorder and
depressions, but it's also known among inmates for its sleep-causing effects.

Referred to as “baby heroin," “Suzie Q” and other names, quetiapine can be crushed and snorted.
Women inmates who take the drug call it going to “Seroquel Hill,” says Erica, the former Grants inmate.

Prescription rates for quetiapine are low across the prison system. As of April 30, only 42 of 6,597 female
and male inmates were prescribed the drug. Eleven of the 42 were women.

According to Metzner, the Denver psychiatrist, most states have taken buproprion and quetiapine off their
prison formularies, meaning any prescriptions of the drugs by psychiatrists must be reviewed and
approved by other medical personnel.

New Mexico has taken quetiapine but not bupropion off its formulary. “However, the potential for abuse of
(buproprion) is well known and administration procedures are strict,” according to the statement from the
behavioral health unit of the Corrections Department.

f share WW TWEET

EN LINKEDIN EB EMAIL

Perey Marcu Merce, cures Re Meeala Nera ere

New Mexico News

    

 

 

 
